On Petition for a Rehearing.
Coffey, J.
An earnest petition, assigning many reasons for a rehearing, is filed in this case, all of which have received a careful consideration.
We deem it unnecessary to notice, in this opinion, any of the reasons assigned, except the one which questions the sufficiency of the evidence in the record to sustain the finding of the court below. All other questions necessary to a decision of the cause are fully covered by the opinion heretofore filed.
It appears, from the evidence in the cause, that in the year 1874, Center township, in Clinton county, voted the sum of twpnty thousand dollars to aid the construction of the Franfort and State Line Railroad through that township. In the year 1878, the township voted an additional twenty thousand dollars for a like purpose. In 1879, the company appeared before the Board of Commissioners of Clinton county and made proof of the fact that it had expended, in the actual construction of its road in Center township, a sum in excess of the first donation, and that it had run a train of cars over its road in the township, and was paid the amount of this donation. After the vote on the second donation was taken, the railroad company, by resolution, extended its roads seven-eighths of a mile for the purpose of reaching land in*607tended for the erection of a round-house and machine shops. It also entered into a contract with the Western Construction Co. for the completion of its road from the town of Frankfort to the State line dividing Indiana and Illinois. Under this contract, the construction company not only completed the road as originally located, but also constructed the seven-eighths of a mile above mentioned.
The evidence tends to show that when the construction company entered upon the work of completing the road, in the year 1880, it was not completed through Center township, and was not in a condition to be operated.
The grade was not completed. The ties numbered about twenty-six hundred and forty to the mile. They were six feet in length, and many of them were poles without the removal of the bark, with a surface of less than an inch. The iron was, in weight, thirty pounds to the lineal yard, had never been surfaced, and was not in line, and much of it crooked. There was no ballast of any kind upon it, and the weeds had grown up in the center of the track higher than an ordinary man’s head, so that it was difficult to walk over it. No ditches had been constructed along the track for the purpose of carrying off the water.
The construction company, under its contract, completed the construction of the road, putting it in good condition ready for operation, and in doing so expended in Center township, including the amount expended in constructing the extension, a sum in excess of thirty thousand dollars.
It is contended by the appellants:
First. That the railroad company had no power to extend its road after the donation was voted, and thereby bind the township for the cost of constructing such extension.
*608We have found it unnecessary to enter into an examination of the question as to whether the railroad company had the power to extend its road and bind the.tax-payers of the township for the construction of such extension, for the reason that we think the finding of the court is right, independently of this question.
Second. It is contended, by the appellants, that the sum expended by the construction company in completing the road in Center township should not be taken into consideration, because, they say, that such sum was not expended in actual construction, but in the betterment of a road already constructed.
We can not agree with the appellants in this contention. We must assume that the purpose of the people of Center township in voting the second donation was to secure a completed railroad that could be operated and which would benefit them. We must assume, also, that when the first donation was paid, the company had expended in the township, in the actual construction of its road, a sum equal to the donation, and that it had run a train of cars over its road through the township.
Still, the road was not completed, and was not in a condition to be operated, and was practically of no benefit to the people. Such completion, as we have seen, took place after the first donation was paid.
We think the construction of grade, digging necessary ditches, furnishing and putting down ties, furnishing and laying iron, and the putting in of ballast, are all properly chargeable to the construction account of a railroad. We can conceive of no other account to which it could be charged.
It is not denied that by the expenditure of the money last named the road was put in good condition, and that the voters of Center township received all they had the right to expect.
Filed June 15, 1893.
Nor is it necessary, to sustain the judgment in this case, that it should appear by the evidence that the company expended a sum equal to the donation in the construction of the road in Center township. This is an action by the appellants, as tax-payers, to avoid the tax, on the ground that the company had not expended that sum. The burden of the issue was upon them; and, before they could succeed, they were compelled to show, affirmatively, that no such sum had been expended. This, we think, the court was authorized, under the evidence, to find they had not done.
We think the petition for a rehearing should be overruled.